PER CURIAM.
The issue on appeal is whether the trial court again erred in entering amended final judgments adding an insurer to those judgments without first determining whether the condition precedent of section 627.4136(1), Florida Statutes (2010), was met. That condition precedent requires the appellees, Paul Robert and his wife Elizabeth (“the Roberts”), to obtain a verdict against a person, or in this case the City of Hollywood, Florida (“the City”), “who is an insured under the terms of [the liability] policy for a cause of action which is covered by such policy.” Id. The order being appealed does not comport with this court’s mandate from the appellant’s prior appeal because it contains no findings, statements, or comments regarding the court’s determination of the Roberts’ satisfaction of section 627.4136’s condition precedent. State Nat’l Ins. Co. v. Robert, 71 So.3d 238, 241 (Fla. 4th DCA 2011). Therefore, we reverse.
The facts involved in this matter are well set forth in this court’s prior opinion. Id. Upon remand from this court, the trial court held a hearing on the Roberts’ second renewed motion to join the City’s insurer, State National Insurance Company (“State National”), to the judgment as a defendant. No transcript of this hearing was included in the record on appeal, although the record reflects that the court entertained oral argument on the issue and granted the Roberts’ motion without making any findings, statements, or comments.
Similar to the deficient order from the first appeal, the order granting the Roberts’ motion now on appeal contains no findings, statements, or comments regarding the court’s determination of the Roberts’ satisfaction of section 627.4136’s condition precedent. Likewise, the amended final judgments and the trial court’s order denying State National’s motion for rehearing do not contain findings, statements, or comments regarding the interplay of the policy language, section *951627.4136, and section 768.28; nor is there provided an explanation of the trial court’s ruling.
Because the trial court’s order does not comport with this court’s clear instructions on remand, we reverse with instructions to strike State National as a defendant from the amended final judgments based upon the Roberts’ failure to satisfy the condition precedent of section 627.4136(1). See State Nat’l Ins. Co., 71 So.3d at 241.

Reversed with Instructions.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.